     Case 5:21-cv-00078-JWH-SP Document 1 Filed 01/15/21 Page 1 of 10 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                            Case No.
     JAMES RUTHERFORD, an
12                                            Complaint For Damages And
13   individual,                              Injunctive Relief For:

14                     Plaintiff,              1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
     v.                                           ACT OF 1990, 42 U.S.C. §12181 et
16                                                seq. as amended by the ADA
17                                                Amendments Act of 2008 (P.L. 110-
     FOREMOST DIAMOND OAKS,
                                                  325).
18   LLC, a Delaware limited liability
     company; and DOES 1-10, inclusive,
19                                             2. VIOLATIONS OF THE UNRUH
                                                  CIVIL RIGHTS ACT, CALIFORNIA
20                    Defendants.                 CIVIL CODE § 51 et seq.
21

22
           Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of
23
     Defendant FOREMOST DIAMOND OAKS, LLC, a Delaware limited liability
24
     company; and Does 1-10 (“Defendants”) and alleges as follows:
25
                                            PARTIES
26
           1.      Plaintiff is substantially limited in performing one or more major life
27
     activities, including but not limited to: walking, standing, ambulating, sitting; in
28
     addition to twisting, turning and grasping objects. As a result of these disabilities,
                                                1
                                           COMPLAINT
     Case 5:21-cv-00078-JWH-SP Document 1 Filed 01/15/21 Page 2 of 10 Page ID #:2


 1   Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 2   With such disabilities, Plaintiff qualifies as a member of a protected class under the
 3   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA
 4   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 5   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
 6   Plaintiff’s visits to Defendants' facility and prior to instituting this action, Plaintiff
 7   suffered from a “qualified disability” under the ADA, including those set forth in
 8   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
 9          2.     Plaintiff is informed and believes and thereon alleges that Defendant
10   FOREMOST DIAMOND OAKS, LLC, a Delaware limited liability company,
11   owned the property located at 900 N Diamond Bar Blvd., Diamond Bar, CA 91765
12   (“Property”) on or around October 13, 2020 upon which S.V.R. Liquor (“Business”)
13   is located.
14          3.     Plaintiff is informed and believes and thereon alleges that Defendant
15   FOREMOST DIAMOND OAKS, LLC, a Delaware limited liability company,
16   currently owns the Property.
17          4.     The Business is a liquor store open to the public, which is a “place of
18   public accommodation” as that term is defined by 42 U.S.C. § 12181(7).
19          5.     Plaintiff does not know the true name of DOE Defendants, that may be
20   related to the Business and/or Property. Plaintiff is informed and believes that each
21   of the Defendants herein, including Does 1 through 10, inclusive, is responsible in
22   some capacity for the events herein alleged. Plaintiff will seek leave to amend when
23   the true names, capacities, connections, and responsibilities of the Defendants and
24   Does 1 through 10, inclusive, are ascertained.
25                               JURISDICTION AND VENUE
26          6.     This Court has subject matter jurisdiction over this action pursuant
27   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
28          7.     This court has supplemental jurisdiction over Plaintiff’s non-federal
                                                  2
                                             COMPLAINT
     Case 5:21-cv-00078-JWH-SP Document 1 Filed 01/15/21 Page 3 of 10 Page ID #:3


 1   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 2   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 3   federal ADA claims in that they have the same nucleus of operative facts and
 4   arising out of the same transactions, they form part of the same case or controversy
 5   under Article III of the United States Constitution.
 6          8.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 7   real property which is the subject of this action is located in this district and because
 8   Plaintiff's causes of action arose in this district.
 9                                FACTUAL ALLEGATIONS
10          9.     Plaintiff went to the Business on or about October 13, 2020 for the dual
11   purpose of reviewing the products and to confirm that this public place of
12   accommodation is accessible to persons with disabilities within the meaning federal
13   and state law.
14          10.    Unfortunately, although parking spaces were one of the facilities
15   reserved for patrons, there were no designated parking spaces available for persons
16   with disabilities that complied with the 2010 Americans with Disabilities Act
17   Accessibility Guidelines (“ADAAG”) on October 13, 2020.
18          11.    At that time, instead of having architectural barrier free facilities for
19   patrons with disabilities, Defendants’ facility has barriers that include but are not
20   limited to: accessible parking spaces that are not located on the shortest accessible
21   route to the entrance per Section 208.3.1 (Parking spaces complying with 502 that
22   serve a particular building or facility shall be located on the shortest accessible route
23   from parking to an entrance complying with 206.4. Where parking serves more than
24   one accessible entrance, parking spaces complying with 502 shall be dispersed and
25   located on the shortest accessible route to the accessible entrances); a walkway
26   leading to the entrance that is inaccessible and noncompliant (The running slope of
27   walking surfaces shall not be steeper than 1:20. The cross slope of walking surfaces
28   shall not be steeper than 1:48, per Section 403.3. Here, there is a dangerous slope in
                                                  3
                                             COMPLAINT
     Case 5:21-cv-00078-JWH-SP Document 1 Filed 01/15/21 Page 4 of 10 Page ID #:4


 1   the walkway exceeding 20%); and, no accessible routes connecting the parking to
 2   the main entrance or elements within the facility as required by Section 206.2.2
 3   (which requires that at least one accessible route shall connect accessible buildings,
 4   accessible facilities, accessible elements, and accessible spaces that are on the same
 5   site, and 206.1 requiring access to the site arrival point (main entrance) from the
 6   public street).
 7          12.    Due to architectural barriers in violation of the ADA and ADAAG
 8   specifications, the parking, paths of travel, and demarcated accessible spaces at the
 9   Property are inaccessible.
10          13.    Parking spaces are one of the facilities, privileges, and advantages
11   reserved by Defendants to persons at the Property serving the Business.
12          14.    Because Defendant FOREMOST DIAMOND OAKS, LLC, a Delaware
13   limited liability company, owns the Property, which is a place of public
14   accommodation, they are responsible for the violations of the ADA that exist in the
15   parking area and accessible routes that connect to the facility’s entrance that serve
16   customers to the Business.
17          15.    Subject to the reservation of rights to assert further violations of law
18   after a site inspection found infra, Plaintiff asserts there are additional ADA
19   violations which affect him personally.
20          16.    Plaintiff is informed and believes and thereon alleges Defendants had
21   no policy or plan in place to make sure that there was compliant accessible parking
22   reserved for persons with disabilities prior to October 13, 2020.
23         17.     Plaintiff is informed and believes and thereon alleges Defendants have
24   no policy or plan in place to make sure that the designated disabled parking for
25   persons with disabilities comport with the ADAAG.
26         18.    Plaintiff personally encountered these barriers. The presence of these
27   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
28   conditions at public place of accommodation and invades legally cognizable
                                                 4
                                            COMPLAINT
     Case 5:21-cv-00078-JWH-SP Document 1 Filed 01/15/21 Page 5 of 10 Page ID #:5


 1   interests created under the ADA.
 2          19.      The conditions identified supra are necessarily related to Plaintiff’s
 3   legally recognized disability in that Plaintiff is substantially limited in the major life
 4   activities of walking, standing, ambulating, sitting, in addition to twisting, turning
 5   and grasping objects; Plaintiff is the holder of a disabled parking placard; and
 6   because the enumerated conditions relate to the use of the accessible parking, relate
 7   to the slope and condition of the accessible parking and accessible route to the
 8   accessible entrance, and relate to the proximity of the accessible parking to the
 9   accessible entrance.
10          20.      As an individual with a mobility disability who at times relies upon a
11   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
12   accommodations have architectural barriers that impede full accessibility to those
13   accommodations by individuals with mobility impairments.
14          21.      Plaintiff is being deterred from patronizing the Business and its
15   accommodations on particular occasions, but intends to return to the Business for the
16   dual purpose of availing himself of the goods and services offered to the public and
17   to ensure that the Business ceases evading its responsibilities under federal and state
18   law.
19          22.      Upon being informed that the public place of accommodation has
20   become fully and equally accessible, he will return within 45 days as a “tester” for
21   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
22   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
23          23.      As a result of his difficulty experienced because of the inaccessible
24   condition of the facilities of the Business, Plaintiff was denied full and equal access
25   to the Business and Property.
26          24.      The Defendants have failed to maintain in working and useable
27   conditions those features required to provide ready access to persons with
28   disabilities.
                                                  5
                                             COMPLAINT
     Case 5:21-cv-00078-JWH-SP Document 1 Filed 01/15/21 Page 6 of 10 Page ID #:6


 1         25.    The U.S. Department of Justice has emphasized the importance of
 2   enforcing laws that prohibit unlawful discriminatory behavior, especially in the era
 3   of the COVID-19 emergency. See Statement by Assistant Attorney General for Civil
 4   Rights Eric S. Dreiband Protecting Civil Rights While Responding to the
 5   Coronavirus Disease 2019 (COVID-19) found at
 6   https://www.ada.gov/aag_covid_statement.pdf.
 7         26.    The violations identified above are easily removed without much
 8   difficulty or expense. They are the types of barriers identified by the Department of
 9   Justice as presumably readily achievable to remove and, in fact, these barriers are
10   readily achievable to remove. Moreover, there are numerous alternative
11   accommodations that could be made to provide a greater level of access if complete
12   removal were not achievable.
13         27.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
14   alleges, on information and belief, that there are other violations and barriers in the
15   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
16   notice regarding the scope of this lawsuit, once he conducts a site inspection.
17   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
18   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
19   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
20   have all barriers that relate to his disability removed regardless of whether he
21   personally encountered them).
22         28.    Without injunctive relief, Plaintiff will continue to be unable to fully
23   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
24                               FIRST CAUSE OF ACTION
25   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
26     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
27                                        (P.L. 110-325)
28         29.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
                                                 6
                                            COMPLAINT
     Case 5:21-cv-00078-JWH-SP Document 1 Filed 01/15/21 Page 7 of 10 Page ID #:7


 1   above and each and every other paragraph in this Complaint necessary or helpful to
 2   state this cause of action as though fully set forth herein.
 3         30.    Under the ADA, it is an act of discrimination to fail to ensure that the
 4   privileges, advantages, accommodations, facilities, goods, and services of any place
 5   of public accommodation are offered on a full and equal basis by anyone who owns,
 6   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
 7   Discrimination is defined, inter alia, as follows:
 8                a.     A failure to make reasonable modifications in policies, practices,
 9                       or procedures, when such modifications are necessary to afford
10                       goods, services, facilities, privileges, advantages, or
11                       accommodations to individuals with disabilities, unless the
12                       accommodation would work a fundamental alteration of those
13                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
14                b.     A failure to remove architectural barriers where such removal is
15                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
16                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
17                       Appendix "D".
18                c.     A failure to make alterations in such a manner that, to the
19                       maximum extent feasible, the altered portions of the facility are
20                       readily accessible to and usable by individuals with disabilities,
21                       including individuals who use wheelchairs, or to ensure that, to
22                       the maximum extent feasible, the path of travel to the altered area
23                       and the bathrooms, telephones, and drinking fountains serving
24                       the area, are readily accessible to and usable by individuals with
25                       disabilities. 42 U.S.C. § 12183(a)(2).
26         31.    Any business that provides parking spaces must provide accessible
27   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
28   shall be at the same level as the parking spaces they serve. Changes in level are not
                                                 7
                                            COMPLAINT
     Case 5:21-cv-00078-JWH-SP Document 1 Filed 01/15/21 Page 8 of 10 Page ID #:8


 1   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
 2   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
 3   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
 4   designated disabled parking space is a violation of the law and excess slope angle in
 5   the access pathway is a violation of the law.
 6         32.       A public accommodation must maintain in operable working condition
 7   those features of its facilities and equipment that are required to be readily accessible
 8   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 9         33.       Here, the failure to ensure that accessible facilities were available and
10   ready to be used by Plaintiff is a violation of law.
11         34.       Given its location and options, Plaintiff will continue to desire to
12   patronize the Business but he has been and will continue to be discriminated against
13   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
14   the barriers.
15                                SECOND CAUSE OF ACTION
16       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
17         35.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
18   above and each and every other paragraph in this Complaint necessary or helpful to
19   state this cause of action as though fully set forth herein.
20         36.       California Civil Code § 51 et seq. guarantees equal access for people
21   with disabilities to the accommodations, advantages, facilities, privileges, and
22   services of all business establishments of any kind whatsoever. Defendants are
23   systematically violating the UCRA, Civil Code § 51 et seq.
24         37.       Because Defendants violate Plaintiff’s rights under the ADA,
25   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
26   52(a).) These violations are ongoing.
27         38.       Plaintiff is informed and believes and thereon alleges that Defendants’
28   actions constitute discrimination against Plaintiff on the basis of a disability, in
                                                  8
                                              COMPLAINT
     Case 5:21-cv-00078-JWH-SP Document 1 Filed 01/15/21 Page 9 of 10 Page ID #:9


 1   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
 2   previously put on actual or constructive notice that the Business is inaccessible to
 3   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
 4   inaccessible form, and Defendants have failed to take actions to correct these
 5   barriers.
 6                                         PRAYER
 7   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 8   follows:
 9          1.    A preliminary and permanent injunction enjoining Defendants from
10   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
11   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
12   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
13   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
14   under the Disabled Persons Act (Cal. C.C. §54) at all.
15          2.    An award of actual damages and statutory damages of not less than
16   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
17          3.    An additional award of $4,000.00 as deterrence damages for each
18   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
19   LEXIS 150740 (USDC Cal, E.D. 2016); and,
20          4.    For reasonable attorneys' fees, litigation expenses, and costs of suit,
21   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
22   ////
23   ////
24   ////
25   ////
26   ////
27   ////
28   ////
                                                9
                                           COMPLAINT
     Case 5:21-cv-00078-JWH-SP Document 1 Filed 01/15/21 Page 10 of 10 Page ID #:10


 1                                DEMAND FOR JURY TRIAL
 2          Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 3    raised in this Complaint.
 4

 5    Dated: January 15, 2021                MANNING LAW, APC
 6

 7                                     By: /s/ Joseph R. Manning Jr., Esq.
                                          Joseph R. Manning Jr., Esq.
 8                                        Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                10
                                           COMPLAINT
